Case 1:16-cv-00303-SPB Document 42 Filed 10/15/18 Page 1 of 1

UNITED STATES DlSTRlCT COURT
WESTERN DlSTRlCT OF PENNSYLVAN|A

 

JANE DOE as next friend for “FIONA," a minor, Civ. No. l6-cv-00303-DSC
“ERIN,” “VICKY,”

JANE ROE as next friend for

“SKYLAR” and “SAVANNAH,” minors,

JOHN DOE as next friend for “SALLY”

and “SIERRA," minors, and “SARAH”

Plaintiffs,
v.

KIRK NESSET,
Defendant.

 

ORDER
UPON CONSIDERATION of the Motion to Reopen Case and for Permission to File
Under Seal Minor Plaintif`f` Fiona’s Settlement;
IT lS HEREBY ORDERED AND DECREED that this case is reopened and P|aintiff`

Fiona can file under seal her petition to approve minor plaintiff’s settlement.

This 15th day of October 2018.

    

onorable Susan Paradise Baxter
United States District Judge

